Exhibit Revised 6/05/01 GATEWAY PLAZA STANDARD FORM MULTI-TENANT LEASE AGREEMENT TENANT: EMBASSY BANK DATED: June 11, 1 TABLEOFCONTENTS 1. Premises, Parking and Common Areas 2. Term 3. Rent 4. Security Deposit 5. Use 6. Maintenance, Repairs, Alterations, and Common Area Services 7. Insurance; Indemnity 8. Damage or Destruction 9. Real Property Taxes 10 Utilities 11. Assignment and Subletting 12. Default; Remedies 13. Condemnation 14. Estoppel Certificate 15. Landlord's Liability 16. Severability 17. Interest on Past Due Obligations 18. Time of Essence 19. Additional Rent 20. Incorporation of Prior Agreements; Amendments 21. Notices 22. Waivers 23. Recording 24. Holding Over 25. Cumulative Remedies 26. Covenants and Conditions 27. Binding Effect; Choice of Law 28. Subordination 29. Attorney's Fees 30. Landlord's Access 31. Auctions 32. Signs 33. Merger 34. Consents 35. Guarantor 36. Quiet Possession 37. Options 38. Security Measures 39. Easements 40. Performance Under Protest 41. Authority 42. Conflict 43. Landlord's Lien 44. Attorneys' Fees 45. No Implied Waiver 46. Exterior Signs 47. Force Majeure 48. Transfers by Landlord 49. Offer 2 50. Brokers 51. Consents 52. Addendum Exhibits “A”OUTLINE OF PREMISES “B”PLANS AND SPECIFICATIONS “C”RENTAL ESCALATION “D”ESTIMATED OPERATING EXPENSES 3 LEASE AGREEMENT THIS LEASE, made this 11th day of June, 2001, by and between GATEWAY ASSOCIATES, LLC a Pennsylvania limited liability company with its principal address at 54 South Commerce Way, Suite 175, Bethlehem, Pennsylvania 18017 (hereinafter referred to as the "Landlord"); and EMBASSY BANK, a Pennsylvania state bank with its principal office at Bethlehem,
